                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           4:18-CR-3023

vs.
                                                   TENTATIVE FINDINGS
JENNIFER A. ROSENBLATT,

                    Defendant.

      The Court has received the revised presentence investigation report in
this case. The defendant has objected (filing 32) to the presentence report, and
filed a motion for variance (filing 33) from the advisory Guidelines range.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing
      Guidelines to the extent permitted and required by United States
      v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
      regard, the Court gives notice that, unless otherwise ordered, it
      will:

      (a)     give the advisory Guidelines respectful consideration within
              the context of each individual case and will filter the
              Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
              but will not afford the Guidelines any particular or
              "substantial" weight;

      (b)     resolve all factual disputes relevant to sentencing by the
              greater weight of the evidence and without the aid of a jury;
         (c)     impose upon the United States the burden of proof on all
                 Guidelines enhancements;

         (d)     impose upon the defendant the burden of proof on all
                 Guidelines mitigators;

         (e)     depart from the advisory Guidelines, if appropriate, using
                 pre-Booker departure theory; and

         (f)     in cases where a departure using pre-Booker departure
                 theory is not warranted, deviate or vary from the Guidelines
                 when there is a principled reason justifying a sentence
                 different than that called for by application of the advisory
                 Guidelines, again without affording the Guidelines any
                 particular or "substantial" weight.

2.       The defendant has objected (filing 32) to the presentence report.
         Specifically, she contests the presentence report's loss calculation
         (which will also be relevant to the issue of restitution).1 The
         defendant has admitted taking at least $92,679.38. Filing 32 at 2.
         But she disputes the remaining $14,033 found by the presentence
         report to have been taken, the most important of which appears to
         be $6,155 in payments made to the defendant's business that the
         defendant claims were made for authorized printing services.


1   Although the gross amounts of loss for sentencing purposes and loss for restitution purposes
are often calculated in the same manner, the two determinations serve different purposes
and thus may differ depending on the relevant facts. United States v. Lange, 592 F.3d 902,
907 (8th Cir. 2010). But neither party has directed the Court to any basis for distinguishing
those calculations in this case.


                                               -2-
     The difference is meaningful under the Guidelines because under
     U.S.S.G. § 2B1.1(b), a loss to the victim of more than $95,000
     results in an 8-level enhancement to the offense conduct, while a
     loss of between $40,000 and $95,000 results in only a 6-level
     enhancement. And, of course, the difference is meaningful to the
     defendant and the victim because of the Court's obligation to
     award restitution. See 18 U.S.C. § 3663A(a)(1), (c)(1)(A)(ii).


     The government has the burden to prove actual loss, for fraud
     purposes, by the preponderance of the evidence. United States v.
     Markert, 774 F.3d 922, 925 (8th Cir. 2014). Similarly, the
     government     must    prove   restitution   is   warranted      by   a
     preponderance of the evidence, by showing the actual, provable
     loss. 18 U.S.C. § 3664(e); United States v. Martinez, 690 F.3d 1083,
     1088 (8th Cir. 2012). Accordingly, the Court will resolve the issues
     of loss calculation and restitution at sentencing, based on whether
     the government can prove that the disputed amounts exceeding
     $92,679.38 were stolen.

3.   The defendant also moves for a downward variance from the
     advisory guidelines range, based on her personal circumstances,
     the circumstances of the offense, and the § 3553(a) factors. See
     filing 34. The Court will resolve that motion at sentencing.

4.   Except to the extent, if any, that the Court has sustained an
     objection, granted a motion, or reserved an issue for later
     resolution in the preceding paragraph, the parties are notified that
     the Court's tentative findings are that the presentence report is
     correct in all respects.

                                     -3-
5.   If any party wishes to challenge these tentative findings, that
     party shall, as soon as possible (but in any event no later than
     three (3) business days before sentencing) file with the Court and
     serve upon opposing counsel an objection challenging these
     tentative findings, supported by a brief as to the law and such
     evidentiary materials as are required, giving due regard to the
     local rules of practice governing the submission of evidentiary
     materials. If an evidentiary hearing is requested, such filings
     should include a statement describing why a hearing is necessary
     and how long such a hearing would take.

6.   Absent timely submission of the information required by the
     preceding paragraph, the Court's tentative findings may become
     final and the presentence report may be relied upon by the Court
     without more.

7.   Unless otherwise ordered, any objection challenging these
     tentative findings shall be resolved at sentencing.

     Dated this 16th day of January, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
